DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leptien US 2012/0019017.
Regarding claim 5, Leptien discloses a method comprising the steps of A. locating a plant container containing a plant, the plant container (22) comprising a lip (26a), B. grabbing a positioning device (implied, the device is a utensil), said positioning device comprising: i. an extension arm (12), ii. a hook (15) rigidly connected to said extension arm, and iii. a handle (10) rigidly connected and perpendicular to said extension arm, wherein said handle is meant to be grabbed by a users hand, C. utilizing said hook to grasp said lip (26a) to move said plant container (22), and C. dragging said and positioning plant container containing a plant to a predetermined position (Leptien, ¶0022: lines 5-7, ¶0005).
Regarding claim 7, Leptien further discloses said hook is engaged with said lip when said hook is between said lip and said plant container (Leptien, Figure 2B).
Regarding claim 8, Leptien further discloses said plant container is a nursery pot (Leptien, abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millican et al US 2,488,312 in view of over Leptien US 2012/0019017.
Regarding claim 5, Millican discloses a method comprising the steps of A. locating a container, B. grabbing a positioning device, said positioning device comprising: i. an extension arm (10), ii. a hook (11) rigidly connected to said extension arm, and iii. a handle (14) rigidly connected to said extension arm and perpendicular to said extension arm (Millican, Figure 2), wherein said handle is meant to be grabbed by a user's hand, C. utilizing said hook to grab and move said container (Millican, column 1: lines 1-3), and D. dragging and positioning said container to a predetermined position (Millican, column 1: lines 1-3). Not disclosed is the container comprising a lip and being a plant container comprising a plant. Leptien teaches a plant container comprising a lip and containing a plant (Leptien, Figure 2a). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Millican with the plant container and plant of Leptien, as the device of Millican is intended to transport a variety of containers. Using the device of Millican to grab and move the plant container comprising a lip of Leptien would be predictably using the device of Millican for it’s intended purpose of transporting and object. 
Regarding claim 7, Millican in view of Leptien further discloses a hook being engaged with said lip when said hook is between said lip and said plant container (Leptien, Figure 2a). It would have been obvious to one of ordinary skill in the art at the time of the invention for the hook of Millican to be engaged with said lip when the hook is between the lip and plant container, as taught by Leptien, as to provide a secure way to hook the plant container.
Regarding claim 8, Millican in view of Leptien further discloses said plant container is a nursery pot (Leptien, abstract, Figure 2a). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Millican et al US 2,488,312 in view of over Leptien US 2012/0019017, as applied to claims 5, 7, and 8, above, and in further view of Freiling et al US 2004/0217609. 
Regarding claim 6, Millican in view of Leptien further discloses the handle being welded to the extension arm (Millican, column 1: lines 59-61). Not disclosed is the hook being welded to said extension arm at opposite ends of said extension arm. Freiling teaches a hook and handle of a positioning device being welded to opposite ends of an extension arm (Freiling, ¶0019). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the positioning device of Leptien so that the hook and handle were welded, as taught by Freiling, as to securely to connect the hook and handle to the extension arm. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leptien US 2012/0019017in view of Freiling et al US 2004/0217609. 
Regarding claim 6, Leptien discloses the method of claim 1 but does not disclose said hook and said handle being welded to said extension arm at opposite ends of said extension arm. .  

Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant fails to address any of the prior art used to reject the claims, including: Leptien, Millican in view of Leptien, Millican in view of Leptien and Freiling, or Leptien in view of Freiling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642